                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

RANDOLPH HALL,                             )
   Plaintiff,                              )
                                           )
v.                                         )    CIVIL ACTION NO. 2:18-00132-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,1          )
   Defendant.                              )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Randolph Hall brought this action under 42 U.S.C. §§ 405(g) and

1383(c)(3) seeking judicial review of a final decision of the Defendant Commissioner

of Social Security (“the Commissioner”) denying his applications for a period of

disability and disability insurance benefits (“DIB”) under Title II of the Social

Security Act, 42 U.S.C. § 401, et seq., and for supplemental security income (“SSI”)

under Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq. 2           Upon



1 Having been sworn in on June 17, 2019, Commissioner of Social Security Andrew
M. Saul, as successor to Acting Commissioner Nancy A. Berryhill, is automatically
substituted as the Defendant in this action under Federal Rule of Civil Procedure
25(d).         (See          https://www.ssa.gov/agency/commissioner.html          &
https://blog.ssa.gov/social-security-welcomes-its-new-commissioner (last visited Aug.
23, 2019)). This change does not affect the pendency of this action. See 42 U.S.C. §
405(g) (“Any action instituted in accordance with this subsection shall survive
notwithstanding any change in the person occupying the office of Commissioner of
Social Security or any vacancy in such office.”). The Clerk of Court is DIRECTED
to update the docket heading accordingly.

2 “Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability. 42 U.S.C. § 423(a)(1)(D) (1982 ed.,
Supp. III). Title XVI of the Act provides for the payment of disability benefits to
indigent persons under the Supplemental Security Income (SSI) program. §
consideration of the parties’ briefs (Docs. 16, 17, 20) and those portions of the

administrative record (Doc. 11) (hereinafter cited as “(R. [page number(s) in lower-

right corner of transcript])”) relevant to the issues raised, and with the benefit of

oral argument, the Court finds that the Commissioner’s final decision is due to be

REVERSED and REMANDED under sentence four of § 405(g).3

                                 I.     Background

      Hall filed the subject applications for a period of disability, DIB, and SSI with

the Social Security Administration (“SSA”) on February 11, 2015. After they were

initially denied, Hall requested a hearing before an Administrative Law Judge

(“ALJ”) with the SSA’s Office of Disability Adjudication and Review, which was held

on November 14, 2016. On March 16, 2017, the ALJ issued an unfavorable decision

on Hall’s applications, finding him not disabled under the Social Security Act and

thus not entitled to benefits. (See R. 7 – 30).

      The Commissioner’s decision on Hall’s applications became final when the

Appeals Council for the Office of Disability Adjudication and Review denied his

request for review of the ALJ’s decision on January 23, 2018. (R. 1 – 5). Hall

subsequently brought this action under § 405(g) and § 1383(c)(3) for judicial review

of the Commissioner’s final decision.        See 42 U.S.C. § 1383(c)(3) (“The final

determination of the Commissioner of Social Security after a hearing [for SSI


1382(a).” Bowen v. Yuckert, 482 U.S. 137, 140 (1987).

3 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 25, 26).
benefits] shall be subject to judicial review as provided in section 405(g) of this title

to the same extent as the Commissioner’s final determinations under section 405 of

this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final decision of the

Commissioner of Social Security made after a hearing to which he was a party,

irrespective of the amount in controversy, may obtain a review of such decision by a

civil action commenced within sixty days after the mailing to him of notice of such

decision or within such further time as the Commissioner of Social Security may

allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262 (11th Cir.

2007) (“The settled law of this Circuit is that a court may review, under sentence

four of section 405(g), a denial of review by the Appeals Council.”).

                            II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” ’ ” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quoting Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004) (per curiam) (internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d

1436, 1439 (11th Cir. 1997))). However, the Court “ ‘may not decide the facts anew,

reweigh the evidence, or substitute our judgment for that of the [Commissioner].’ ”

Id. (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004)

(alteration in original) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th
Cir. 1983))). “ ‘Even if the evidence preponderates against the [Commissioner]’s

factual findings, [the Court] must affirm if the decision reached is supported by

substantial evidence.’ ” Ingram, 496 F.3d at 1260 (quoting Martin v. Sullivan, 894

F.2d 1520, 1529 (11th Cir. 1990)).

        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [The Court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”).4 “In determining whether substantial evidence exists, [a



4      Nevertheless, “[m]aking district courts dig through volumes of documents
and transcripts would shift the burden of sifting from petitioners to the courts.
With a typically heavy caseload and always limited resources, a district court
cannot be expected to do a petitioner’s work for him.” Chavez v. Sec'y Fla. Dep't of
Corr., 647 F.3d 1057, 1061 (11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings).
“[D]istrict court judges are not required to ferret out delectable facts buried in a
massive record,” id., and “ ‘[t]here is no burden upon the district court to distill
every potential argument that could be made based on the materials before it…’ ”
Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239 (11th Cir. 2012) (per curiam)
(Fed. R. Civ. P. 56 motion for summary judgment) (quoting Resolution Trust Corp.
v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (en banc)) (ellipsis added).
       Moreover, the Eleventh Circuit Court of Appeals, whose review of Social
Security appeals “is the same as that of the district court[,]” Miles v. Chater, 84 F.3d
1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of error not
fairly raised in the district court. See Stewart v. Dep’t of Health & Human Servs.,
26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of appeals]
will not address an argument that has not been raised in the district
court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986).

See also McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986) (“We are

constrained to conclude that the administrative agency here…reached the result

that it did by focusing upon one aspect of the evidence and ignoring other parts of

the record. In such circumstances we cannot properly find that the administrative

decision is supported by substantial evidence. It is not enough to discover a piece of

evidence which supports that decision, but to disregard other contrary evidence.

The review must take into account and evaluate the record as a whole.”).

      However, the “substantial evidence” “standard of review applies only to



court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford, 363 F.3d at 1161 (same); Hunter
v. Comm’r of Soc. Sec., 651 F. App'x 958, 962 (11th Cir. 2016) (per curiam)
(unpublished) (same); Cooley v. Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th
Cir. 2016) (per curiam) (unpublished) (“As a general rule, we do not consider
arguments that have not been fairly presented to a respective agency or to the
district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999) (treating as
waived a challenge to the administrative law judge’s reliance on the testimony of a
vocational expert that was ‘not raise[d] . . . before the administrative agency or the
district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave Practices &
Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f
a party hopes to preserve a claim, argument, theory, or defense for appeal, she must
first clearly present it to the district court, that is, in such a way as to afford the
district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in Social
Security appeal); Sorter v. Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th
Cir. 2019) (per curiam) (unpublished) (“Sorter has abandoned on appeal the issue of
whether the ALJ adequately considered her testimony regarding the side effects of
her pain medication because her initial brief simply mentions the issue without
providing any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275,
1278–79 (11th Cir. 2009) (explaining that ‘simply stating that an issue exists,
without further argument or discussion, constitutes abandonment of that issue’).”).
findings    of   fact.   No   similar   presumption    of   validity   attaches   to   the

[Commissioner]’s conclusions of law, including determination of the proper

standards to be applied in reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050,

1053 (11th Cir. 1986) (quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679

F.2d 1387, 1389 (11th Cir. 1982) (“Our standard of review for appeals from the

administrative denials of Social Security benefits dictates that ‘(t)he findings of the

Secretary as to any fact, if supported by substantial evidence, shall be conclusive ....’

42 U.S.C.A. s 405(g) … As is plain from the statutory language, this deferential

standard of review is applicable only to findings of fact made by the Secretary, and

it is well established that no similar presumption of validity attaches to the

Secretary’s conclusions of law, including determination of the proper standards to

be applied in reviewing claims.” (some quotation marks omitted)).            This Court

“conduct[s] ‘an exacting examination’ of these factors.” Miles v. Chater, 84 F.3d

1397, 1400 (11th Cir. 1996) (per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990)). “‘The [Commissioner]’s failure to apply the correct law or to

provide the reviewing court with sufficient reasoning for determining that the

proper legal analysis has been conducted mandates reversal.’” Ingram, 496 F.3d at

1260     (quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)).

Accord Keeton v. Dep't of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir.

1994).

         In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel,
245 F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208,

1211 (11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo

the legal principles upon which the Commissioner's decision is based. Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).       However, we review the resulting

decision only to determine whether it is supported by substantial evidence.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”).

      Eligibility for DIB and SSI requires that the claimant be disabled. 42
      U.S.C. §§ 423(a)(1)(E), 1382(a)(1)-(2). A claimant is disabled if she is
      unable “to engage in any substantial gainful activity by reason of a
      medically determinable physical or mental impairment ... which has
      lasted or can be expected to last for a continuous period of not less than
      12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

Thornton v. Comm’r, Soc. Sec. Admin., 597 F. App’x 604, 609 (11th Cir. 2015) (per

curiam) (unpublished).5

       The Social Security Regulations outline a five-step, sequential
      evaluation process used to determine whether a claimant is disabled:
      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity (“RFC”)
      assessment, whether the claimant can perform any of his or her past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
      can perform given the claimant's RFC, age, education, and work
      experience.




5In this Circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

      “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)).    “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985).       Finally, although the “claimant bears the

burden of demonstrating the inability to return to [his or] her past relevant work,


6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
the Commissioner of Social Security has an obligation to develop a full and fair

record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is

responsible for producing evidence in support of his claim.” (citations omitted)).

“This is an onerous task, as the ALJ must scrupulously and conscientiously probe

into, inquire of, and explore for all relevant facts.   In determining whether a

claimant is disabled, the ALJ must consider the evidence as a whole.” Henry v.

Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and

quotation omitted).

      When the ALJ denies benefits and the Appeals Council denies review of that

decision, the Court “review[s] the ALJ’s decision as the Commissioner’s final

decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents new

evidence to the Appeals Council, a reviewing court must consider whether that new

evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the

ALJ’s decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320,

1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Hall met the applicable insured status
requirements through December 31, 2018, and that he had not engaged in

substantial gainful activity since the alleged disability onset date of February 11,

2015.7 (R. 12). At Step Two, the ALJ determined that Hall had the following severe

impairments: dysfunction of knee status post two knee surgeries with chronic pain,

limited intellectual functioning, and depression worsened by chronic pain. (R. 12 –

13).    At Step Three, the ALJ found that Hall did not have an impairment or

combination of impairments that met or equaled the severity of a specified

impairment in Appendix 1 of the Listing of Impairments, 20 C.F.R. § 404, Subpt. P,

App. 1. (R. 13 – 17).

        At Step Four,8 the ALJ determined that Hall had the residual functional



7“For DIB claims, a claimant is eligible for benefits where she demonstrates
disability on or before the last date for which she were insured. 42 U.S.C. §
423(a)(1)(A) (2005). For SSI claims, a claimant becomes eligible in the first month
where she is both disabled and has an SSI application on file. 20 C.F.R. § 416.202–
03 (2005).” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam).

8   At Step Four,

        the ALJ must assess: (1) the claimant's residual functional capacity
        (“RFC”); and (2) the claimant's ability to return to her past relevant
        work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
        regulations define RFC as that which an individual is still able to do
        despite the limitations caused by his or her impairments. 20 C.F.R. §
        404.1545(a). Moreover, the ALJ will “assess and make a finding about
        [the claimant's] residual functional capacity based on all the relevant
        medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
        Furthermore, the RFC determination is used both to determine
        whether the claimant: (1) can return to her past relevant work under
        the fourth step; and (2) can adjust to other work under the fifth
        step…20 C.F.R. § 404.1520(e).

        If the claimant can return to her past relevant work, the ALJ will
        conclude that the claimant is not disabled. 20 C.F.R. §
capacity (RFC) “to perform [less than a full range of] light work as defined in 20

CFR 404.1567(b) and 416.967(b)[,]”9 with the following limitations: Hall “can lift

and carry 20 pounds occasionally and 10 pounds frequently[;] can sit for 6 hours and

alternate to standing position for 5 minutes after every 1 hour of standing[;] can

walking [sic] for 6 hours and alternate to sitting position for 5 minutes after every 1

hour of walking[;] can push/pull as much as can lift/carry[;] can operate foot controls

with right foot occasionally[;] can climb ramps and stairs occasionally, but never

climb ladders, ropes, or scaffolds[;] can occasionally balance, stoop, kneel, crouch,

and crawl[; e]nvironmentally, … can work at unprotected heights occasionally and

… can work with moving mechanical parts occasionally[;] can work in environments

with frequent exposure to weather, humidity, wetness, extreme cold frequently,

extreme heat, and vibration[; m]entally, … is limited to understanding,

remembering, carrying out, and performing only simple, routine tasks[;] can use


      404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
      relevant work, the ALJ moves on to step five.

      In determining whether [a claimant] can return to her past relevant
      work, the ALJ must determine the claimant's RFC using all relevant
      medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
      is, the ALJ must determine if the claimant is limited to a particular
      work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
      claimant’s RFC and determines that the claimant cannot return to her
      prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

9 “To determine the physical exertion requirements of different types of employment
in the national economy, the Commissioner classifies jobs as sedentary, light,
medium, heavy, and very heavy. These terms are all defined in the regulations …
Each classification … has its own set of criteria.” Phillips, 357 F.3d at 1239 n.4.
See also 20 C.F.R. §§ 404.1567, 416.967.
judgment to make simple work-related decisions[;] can frequently respond

appropriately to supervisors, coworkers, and the public[;] can handle changes in a

routine work setting, but … is limited to making only simple work-related

decisions.” (R. 17 – 28).

       Based on the RFC and the testimony of a vocational expert, 10 the ALJ

determined that Hall was unable to perform any past relevant work. (R. 28). At

Step Five, after considering additional testimony from the vocational expert, the

ALJ found that there exist a significant number of jobs in the national economy that

Hall could perform given his RFC, age, education, and work experience. (R. 28 –

30). Thus, the ALJ found that Hall was not disabled under the Social Security Act.

(R. 30).

                                   IV.   Analysis

       Hall claims that the ALJ reversibly erred by failing to evaluate his obesity as

required by Social Security Ruling 02-1P, 2002 WL 34686281 (Sept. 12, 2002).11


10“A vocational expert is an expert on the kinds of jobs an individual can perform
based on his or her capacity and impairments. When the ALJ uses a vocational
expert, the ALJ will pose hypothetical question(s) to the vocational expert to
establish whether someone with the limitations that the ALJ has previously
determined that the claimant has will be able to secure employment in the national
economy.” Phillips, 357 F.3d at 1240.

11“Social Security Rulings are agency rulings published under the authority of the
Commissioner of Social Security…” Sullivan v. Zebley, 493 U.S. 521, 531 n.9 (1990).

       This is not to say that [federal courts] are bound by agency rulings that
       interpret an agency’s regulations. We are not. B. B. v. Schweiker, 643
       F.2d 1069, 1071 (5th Cir. 1981). But the Rulings are binding within the
       Social Security Administration. 20 C.F.R. § 402.35(b)(1) (“[SSA
       Rulings] are binding on all components of the Social Security
Hall is incorrect that “there is no mention anywhere in the ALJ’s decision of Mr.

Hall’s obesity” (Doc. 17 at 10), as at Step Four the ALJ expressly acknowledged a

diagnosis of obesity given by consultative examining physician Dr. Alan Babb (R.

359).   However, because that was the full extent of the ALJ acknowledging a

possible impairment of obesity, the undersigned cannot be satisfied that the ALJ

gave this diagnosis appropriate consideration as required by SSR 02-1P.

        At Step Two, an ALJ first determines whether an impairment is “medically

determinable” based on objective medical evidence.       See 20 C.F.R. §§ 404.1521,

416.921.     “After [it is] establish[ed] that [the claimant] ha[s] a medically

determinable impairment(s), then [the Commissioner] determine[s] whether [the]

impairment(s) is severe.” Id. See also SSR 02-1P, 2002 WL 34686281, at *3 (stating

that the Commissioner will consider obesity in determining, inter alia, whether

“[t]he individual has a medically determinable impairment[,]” and whether “[t]he

individual's impairment(s) is severe.”).       SSR 02-1P provides that, “[w]hen



        Administration.”). We require the agency to follow its regulations
        “where failure to enforce such regulations would adversely affect
        ‘substantive rights of individuals.’ ” First Ala. Bank, N.A. v. United
        States, 981 F.2d 1226, 1230 n.5 (11th Cir. 1993) (quoting Morton v.
        Ruiz, 415 U.S. 199, 232, 94 S. Ct. 1055, 39 L. Ed. 2d 270 (1974) ); see
        also Romano-Murphy v. C.I.R., 816 F.3d 707, 720 (11th Cir. 2016);
        Gonzalez v. Reno, 212 F.3d 1338, 1349 (11th Cir. 2000) (“Agencies
        must respect their own procedural rules and regulations.”). This is the
        case even where … “the internal procedures are more rigorous than
        otherwise would be required.” Hall v. Schweiker, 660 F.2d 116, 119
        (5th Cir. 1981) (per curiam).

Washington v. Comm'r of Soc. Sec., 906 F.3d 1353, 1361 (11th Cir. 2018) (footnote
omitted).
establishing the existence of obesity, [the Commissioner] will generally rely on the

judgment of a physician who has examined the claimant and reported his or her

appearance and build, as well as weight and height.” 2002 WL 34686281, at *3. Dr.

Babb’s report (R. 357 – 359) appears to satisfy those criteria, and, as noted above,

the ALJ uncritically acknowledged Dr. Babb’s diagnosis of obesity at Step Four. See

SSR 02-1P, 2002 WL 34686281, at *3 (“[I]n the absence of evidence to the contrary

in the case record, we will accept a diagnosis of obesity given by a treating source or

by a consultative examiner.”).12

      In spite of Dr. Babb’s diagnosis, at Step Two the ALJ failed to address

whether obesity was a medically determinable impairment. Obesity was not listed

among the severe or non-severe impairments the ALJ specifically identified. (R. 12

– 13). 13 Moreover, because obesity was “specifically mentioned in th[e ALJ’s]



12Moreover, “[w]hen the evidence in a case does not include a diagnosis of obesity,
but does include clinical notes or other medical records showing consistently high
body weight or BMI, … in most such cases [the Commssioner] will use our judgment
to establish the presence of obesity based on the medical findings and other
evidence in the case record, even if a treating or examining source has not indicated
a diagnosis of obesity.” 2002 WL 34686281, at *3. As both Hall and the
Commissioner point out in their briefs, BMI measurements and height-and-weight
measurements are located throughout the record.

13The ALJ did specifically find that Hall’s impairments of hypertension and high
cholesterol were non-severe. (R. 13). While those impairments are often associated
with obesity, they do not necessarily imply the existence of obesity, nor is there any
indication they capture all of the limiting effects of obesity. See SSR 02-1P, 2002
WL 34686281, at *3 (“Obesity is a risk factor that increases an individual's chances
of developing impairments in most body systems. It commonly leads to, and often
complicates, chronic diseases of the cardiovascular, respiratory, and
musculoskeletal body systems. Obesity increases the risk of developing
impairments such as type II (so-called adult onset) diabetes mellitus-even in
children; gall bladder disease; hypertension; heart disease; peripheral vascular
decision” at Step Four, it cannot even be found to have been included in the ALJ’s

unusual “catch-all” provision at the end of Step Two, which stated that “the overall

evidence of record supports a finding that any other condition, not specifically

mentioned in this decision, but that might be mentioned briefly in the record is

not considered severe.” (R. 13 (emphasis added)).

      It is true that Step Two “acts as a filter; if no severe impairment is shown the

claim is denied, but the finding of any severe impairment, whether or not it

qualifies as a disability and whether or not it results from a single severe

impairment or a combination of impairments that together qualify as severe, is

enough to satisfy the requirement of step two.” Jamison v. Bowen, 814 F.2d 585,

588 (11th Cir. 1987). However, the ALJ’s failure to address whether obesity was a

medically determinable impairment at Step Two was not harmless error. “At step

three the ALJ must determine if the applicant has a severe impairment or a

combination of impairments, whether severe or not, that qualify as a disability. The

ALJ must consider the applicant’s medical condition taken as a whole. Likewise,

the ALJ must consider the applicant’s entire medical condition in determining

whether the applicant can return to her past work (step four), and if not, whether

the applicant can perform other work available in the national economy (step five).”


disease; dyslipidemia (abnormal levels of fatty substances in the blood); stroke;
osteoarthritis; and sleep apnea. It is associated with endometrial, breast, prostate,
and colon cancers, and other physical impairments. Obesity may also cause or
contribute to mental impairments such as depression. The effects of obesity may be
subtle, such as the loss of mental clarity and slowed reactions that may result from
obesity-related sleep apnea []The fact that obesity is a risk factor for other
impairments does not mean that individuals with obesity necessarily have any of
these impairments.”).
Id. In short, “[o]nce a case advances beyond step two, the ALJ must consider all

impairments, severe or not, at step three and in assessing the RFC.”        Gray v.

Comm'r of Soc. Sec., 550 F. App'x 850, 853 (11th Cir. 2013) (per curiam)

(unpublished) (citing Bowen v. Heckler, 748 F.2d 629, 634–35 (11th Cir. 1984)). See

also SSR 02-1P, 2002 WL 34686281, at *3 (stating that the Commissioner will also

consider obesity in determining whether “[t]he individual's impairment(s) meets or

equals the requirements of a listed impairment in the listings[,] and whether “[t]he

individual's impairment(s) prevents him or her from doing past relevant work and

other work that exists in significant numbers in the national economy.”). Therefore,

if obesity was a medically determinable impairment, even if non-severe, the ALJ

was required to consider it after Step Two. The ALJ’s lone mention of a diagnosis of

obesity at Step Four is insufficient to show whether she determine obesity to be a

medically determinable impairment and, if so, that she considered it after Step

Two.

       The Commissioner argues that it should not matter whether the ALJ

specifically addressed obesity because both Dr. Babb and Hall’s treating physician,

Dr. Charles Hartzog, Jr., opined that Hall was more capable than what the RFC

limited him to. However, in order to affirm the Commissioner’s final decision, the

undersigned must be satisfied that the ALJ considered Hall’s medical condition as a

whole after proceeding beyond Step Two. See Schink v. Comm'r of Soc. Sec., -- F.3d

--, No. 17-14992, 2019 WL 4023639, at *16 (11th Cir. Aug. 27, 2019) (per curiam)

(“If an ALJ fails to address the degree of impairment caused by the combination of
physical and mental medical problems, the decision that the claimant is not

disabled cannot be upheld.”). And even if the medical opinions still substantially

support the ALJ’s RFC at Step Four, consideration of obesity along with Hall’s other

impairments might obviate the need to proceed to Step Four entirely if Hall is found

to meet or equal a Listing at Step Three. See SSR 02-1P, 2002 WL 34686281, at *5

(“Obesity may be a factor in both ‘meets’ and ‘equals’ determinations. []Because

there is no listing for obesity, we will find that an individual with obesity “meets”

the requirements of a listing if he or she has another impairment that, by itself,

meets the requirements of a listing. We will also find that a listing is met if there is

an impairment that, in combination with obesity, meets the requirements of a

listing … We may also find that obesity, by itself, is medically equivalent to a listed

impairment …”).14 For this reason, reversible error has been shown.15

      Hall requests that the Commissioner’s decision “be reversed, or in the

alternative, remanded for further development.” (Doc. 17 at 10). To the extent that


14Nothing in this decision should be read as compelling a particular factual finding,
or conclusion regarding disability, on remand.

15 Hall also claims that the ALJ erred by failing to include any limitations in the
RFC regarding his ability to maintain concentration, persistence and pace to
account for Hall’s severe impairment of chronic pain. Because proper consideration
of obesity might alter, or obviate the need for, the RFC, the undersigned finds it
unnecessary to decide whether the ALJ also committed reversible error in this
regard. Finally, Hall has argued that substantial evidence does not support the
ALJ’s reasons for discrediting Hall’s subjective testimony as to the effects of his
pain. Without passing on Hall’s specific arguments on this point, the ALJ’s
credibility determination must fail in light of the determination that the ALJ’s
decision failed to adequately consider obesity. In order to affirm a credibility
determination, an ALJ’s decision must be “sufficient to enable this Court to
conclude the ALJ considered [a claimant]’s medical condition as a whole.” Mitchell
v. Comm'r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014) (per curiam).
Hall is requesting as primary relief that the Commissioner be ordered to find her

disabled, the United States Supreme Court has cautioned that a court reviewing an

agency decision “is not generally empowered to conduct a de novo inquiry into the

matter being reviewed and to reach its own conclusions based on such an inquiry.

Rather, the proper course, except in rare circumstances, is to remand to the agency

for additional investigation or explanation.” INS v. Orlando Ventura, 537 U.S. 12,

16 (2002) (citation and quotations omitted).      In the context of Social Security

judicial review specifically, the Eleventh Circuit has recognized that remand to the

Commissioner for further proceedings is generally warranted where “the ALJ has

failed to apply the correct legal standards.” Davis v. Shalala, 985 F.2d 528, 534

(11th Cir. 1993). While this Court may enter an order “awarding disability benefits

where the [Commissioner] has already considered the essential evidence and it is

clear that the cumulative effect of the evidence establishes disability without any

doubt[,]” id., Hall has failed to convince the undersigned that this standard is met

here.16



16 Compare Carnes v. Sullivan, 936 F.2d 1215, 1219 (11th Cir. 1991) (“The
credibility of witnesses is for the Secretary to determine, not the courts…The
decision of the Secretary here, however, rests not so much on the credibility of the
‘history of pain; presented by Carnes, as on the adoption of a legal standard
improper under Listing 10.10(A). []The record in this case is fully developed and
there is no need to remand for additional evidence. Based on the facts adduced
below and after application of the proper legal standard, we hold that claimant met
the requirements of Listing 10.10(A) as early as 1982.”), with Broughton v. Heckler,
776 F.2d 960, 962 (11th Cir. 1985) (per curiam) (“Though we have found that the
ALJ erred in his application of the legal standards, at this time we decline to enter
an order requiring entitlement to disability benefits. While it is true that the
opinions of Drs. Todd and Raybin provide strong evidence of disability, it is at least
arguable that the report of Dr. Morse is to the contrary. Consequently, it is
      Accordingly, the Court finds that the Commissioner’s final decision denying

Hall’s applications for benefits is due to be REVERSED and REMANDED to the

Commissioner under sentence four of § 405(g) for further administrative

proceedings consistent with this decision.

                                 V.     Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Hall’s February 11, 2015 applications for a

period of disability, DIB, and SSI is REVERSED and REMANDED under

sentence four of 42 U.S.C. § 405(g), see Melkonyan v. Sullivan, 501 U.S. 89 (1991),

for further administrative proceedings consistent with this decision. This remand

under sentence four of § 405(g) makes Hall a prevailing party for purposes of the

Equal Access to Justice Act, 28 U.S.C. § 2412, see Shalala v. Schaefer, 509 U.S. 292

(1993), and terminates this Court’s jurisdiction over this matter.

      Under Federal Rule of Civil Procedure 54(d)(2)(B), should Hall be awarded

Social Security benefits on the subject applications following this remand, the Court


appropriate that the evidence be evaluated in the first instance by the ALJ
pursuant to the correct legal standards.”), and Hildebrand v. Comm'r of Soc. Sec.,
No. 6:11-CV-1012-ORL-31, 2012 WL 1854238, at *7 (M.D. Fla. May 4, 2012) (“The
errors noted here compel a return of the case to the Commissioner to evaluate the
evidence and make findings in the first instance. For the reasons set forth above,
the Court finds that certain of the conclusions of the ALJ were not made in
accordance with proper legal standards and are not supported by substantial
evidence. The Court does not find that only one conclusion can be drawn from the
evidence; but that the conclusion that was drawn did not meet the standard of
review. Under such a circumstance, it would not be appropriate for this Court to
substitute its opinion of the weight to be given the evidence for that of the
Commissioner. While the Court has the power to do just that in an appropriate
case, the Court finds this is not such a case.”), report and recommendation adopted,
No. 6:11-CV-1012-ORL-31, 2012 WL 1854249 (M.D. Fla. May 21, 2012).
hereby grants Hall’s counsel an extension of time in which to file a motion for fees

under 42 U.S.C. § 406(b) until thirty days after the date of receipt of a notice of

award of benefits from the SSA.17 Consistent with 20 C.F.R. § 422.210(c), “the date

of receipt of notice … shall be presumed to be 5 days after the date of such notice,

unless there is a reasonable showing to the contrary.” If multiple award notices are

issued for the subject applications, the time for filing a § 406(b) fee motion shall run

from the date of receipt of the latest-dated notice.

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 13th day of September 2019.

                                         /s/ Katherine P. Nelson
                                         KATHERINE P. NELSON
                                         UNITED STATES MAGISTRATE JUDGE




17 See Bergen v. Comm'r of Soc. Sec., 454 F.3d 1273, 1277 (11th Cir. 2006) (per
curiam) (“Fed. R. Civ. P. 54(d)(2) applies to a § 406(b) attorney's fee claim.”); Blitch
v. Astrue, 261 F. App'x 241, 242 n.1 (11th Cir. 2008) (per curiam) (unpublished) (“In
Bergen v. Comm'r of Soc. Sec., 454 F.3d 1273 (11th Cir. 2006), we suggested the best
practice for avoiding confusion about the integration of Fed. R. Civ. P. 54(d)(2)(B)
into the procedural framework of a fee award under 42 U.S.C. § 406 is for a plaintiff
to request and the district court to include in the remand judgment a statement
that attorneys fees may be applied for within a specified time after the
determination of the plaintiff's past due benefits by the Commission. 454 F.3d at
1278 n.2.”).
